United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2411
                                   ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of South Dakota.
James Archambault, also known as     *
James Skunk,                         * [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                             Submitted: October 21, 2003

                                  Filed: May 12, 2004
                                   ___________

Before BYE, JOHN R. GIBSON, and MELLOY, Circuit Judges.
                             ___________

PER CURIAM.

       James Archambault appeals the district court's1 denial of his motion to dismiss
the indictment against him, contending nonmember Indians cannot be tried in both
tribal and federal court for the same offense conduct without violating the Double
Jeopardy Clause. Archambault also appeals the district court's order quashing his
subpoena of a tribal treasurer, who Archambault posits would present evidence of the


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
financial relationship between the tribe and the federal government, in support of his
claim the tribe's authority to prosecute nonmember Indians was delegated rather than
inherent. Because we conclude both of Archambault's contentions are controlled and
precluded by the Supreme Court's recent decision in United States v. Lara, 124 S. Ct.
1628, 1639 (2004) (holding tribes have inherent, rather than delegated, power to
prosecute nonmember Indians and thus prosecutions brought by a tribe and the
federal government for same offense conduct are brought by different sovereigns and
do not violate the Double Jeopardy Clause), we affirm the district court.
                        ______________________________




                                         -2-